UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7549


JEFFREY A. PLEASANT,

                Petitioner - Appellant,

          v.

HAROLD W. CLARKE, Director, Virginia Dept. of Corrections,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.      Robert E. Payne, Senior
District Judge. (3:15-cv-00218-REP-RCY)


Submitted:   February 26, 2016            Decided:   March 11, 2016


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeffrey A. Pleasant, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Jeffrey    A.   Pleasant      appeals   the   district    court’s      order

denying his Fed. R. Civ. P. 59(e) motion for reconsideration of

a prior order. ∗     A district court may grant a Rule 59(e) motion

only for the following limited reasons: “(1) to accommodate an

intervening change in controlling law; (2) to account for new

evidence not available at trial; or (3) to correct a clear error

of law or prevent manifest injustice.”             Mayfield v. Nat’l Ass’n

for Stock Car Auto Racing, Inc., 674 F.3d 369, 378 (4th Cir.

2012)    (internal     quotation    marks    omitted).        We   review    the

district court’s denial of a Rule 59(e) motion for abuse of

discretion.    Id.

     We have reviewed the record and conclude that Pleasant’s

arguments    are   without    merit,   as    his   claims   either    fail    to

establish that the district court abused its discretion or rely

on waived arguments.          Accordingly, although we grant leave to

proceed in forma pauperis, we affirm the district court’s order.

We dismiss without prejudice Pleasant’s premature petition for

rehearing.     We dispense with oral argument because the facts and

legal    contentions    are   adequately     presented   in    the   materials



     ∗  Pleasant separately appealed, and we affirmed, the
district court’s underlying order.    Pleasant v. Clarke, 620 F.
App’x 197 (4th Cir. 2015) (No. 15-6731).



                                       2
before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     3